El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La parte demandada aquí peticionaria, Leone M. Shu-ler, y el demandante aquí recurrido, James D. Shuler, con-trajeron matrimonio el 7 de octubre de 1989 en el estado de Virginia, Estados Unidos de Norteamérica. Allí establecie-ron su residencia conyugal en la ciudad de Virginia Beach. El 17 de junio de 1991 nació, en el referido estado, la única hija procreada durante su matrimonio, de nombre V.A.M.S.
Alrededor de dos meses después, esto es, durante el mes de agosto de ese mismo año, el demandante recurrido tuvo que trasladarse a Panamá como integrante del Comando Sur del Ejército de Estados Unidos; ello a requerimiento de las Fuerzas Armadas de Estados Unidos, a las cuales pertenecía. No obstante su traslado, éste quedó adscrito al servicio activo del Ejército en Virginia Beach. Tanto la de-mandada peticionaria como la hija menor, ambas domici-liadas del estado de Virginia, permanecieron viviendo en la residencia que compartían con el demandante en Virginia Beach antes de que éste fuera trasladado a Panamá.
Cabe señalar que, mientras el demandante se encon-traba destacado en Panamá, el 16 de agosto de 1994 —a solicitud de la demandada y debido a problemas surgidos entre ellos— el Tribunal de Circuito de la Ciudad de Virginia Beach emitió un decreto mediante el cual le concedió la custodia legal de la menor a la señora Shuler, ello basado en una estipulación entre las partes, y sujeta tal custodia al derecho de visita que dicho foro judicial concedió al se-ñor Shuler. Conjuntamente con tal decreto de custodia, el referido tribunal le impuso al demandante el pago de una pensión alimentaria pendente lite mensual por la cantidad de novecientos ochenta y tres dólares ($983) a favor de la señora Shuler y de la menor.
*712Alrededor de dos años después, para el 24 de enero de 1996, el demandante finalizó su término como militar ac-tivo, retirándose de las fuerzas armadas, efectivo dicho re-tiro el 29 de febrero de 1996; su status como ex miembro del Ejército cambió al de civil-retirado de las fuerza armadas.(1)
Así las cosas, durante el mes de febrero de 2000, el de-mandante se mudó a Puerto Rico, estableciendo aquí su residencia y comenzando a trabajar para la firma “Logistics Management Resources, Inc”, donde fue contratado como “persona civil” (civilian contractor) encargado de la administración de sistemas de informática del Ejército del Comando Sur ubicado en el Fuerte Buchanan, Guaynabo, Puerto Rico. Desde entonces, el demandante reside en la Urb. Jardines de Caparra, Bayamón, obtuvo su licencia de conducir del Estado Libre Asociado de Puerto Rico; y ra-dicó su Planilla de Contribución sobre Ingresos de Indivi-duos correspondiente a 2000.
Luego de haber residido en Puerto Rico por más de un año, el 6 de junio de 2001 James Shuler presentó en el Tribunal de Primera Instancia, Sala Superior de Bayamón, una demanda de divorcio por la causal de separación contra su esposa, Leone M. Shuler. Alegó, en síntesis, que am-bos se encontraban separados de manera ininterrumpida desde el mes de agosto de 1991, cuando la demandada se negó a acompañarlo a sus tareas militares en Panamá. Adujo que ésta alegadamente le había expresado su interés de finalizar la relación matrimonial durante el mes de ju-nio de 1993, y que no existía posibilidad de reconciliación alguna entre ambos. En la demanda, además, solicitó del foro de instancia que redujera la pensión alimentaria men-sual de $983 impuesta por el tribunal de Virginia a favor de la menor y de su esposa, y que fijara una pensión de trescientos dólares ($300), únicamente a favor de la menor.
*713I
Expuestos los hechos materiales pertinentes, procede-mos a detallar el trámite procesal, por ser éste de particular relevancia a la correcta solución del caso de autos. Pre-sentada la demanda el 6 de junio de 2001, el demandante compareció nuevamente ante el foro primario el 31 de julio del mismo año, en solicitud de que se le autorizara empla-zar a la demandada mediante edicto ya que ésta no residía en Puerto Rico. El tribunal de instancia accedió a ello. A esos efectos, dicho foro ordenó la publicación del edicto co-rrespondiente y que se cumpliera con los trámites dispues-tos en la Regla 4.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, para notificar a la demandada de la presentación del pleito de autos a su última dirección conocida.
Por otra parte, el 4 de septiembre de 2001 el deman-dante presentó una moción en solicitud de que se le ano-tara la rebeldía a la demandada y se señalara una vista a tales efectos. Luego de ello, el 26 de septiembre presentó una moción en cumplimiento de orden, informando al tribunal que, según le fuera ordenado, había llevado a cabo los trámites correspondientes con respecto al emplaza-miento de la demandada, ello en estricto cumplimiento con las disposiciones legales pertinentes. Solicitó, además, del tribunal que señalara fecha para la celebración de la vista en su fondo.
En el entretanto, el 27 de septiembre, el tribunal emitió una orden mediante la cual le anotó la rebeldía a la señora Shuler, señalando la vista en su fondo para el 22 de octu-bre de 2001. Dicha orden fue notificada a las partes el día 3 de octubre.
El 17 de octubre siguiente, la demandada compareció mediante escrito intitulado “Comparecencia Especial y So-licitud de Desestimación”, especificando en él que compa-recía sin someterse a la jurisdicción del tribunal. Alegó que dicho foro carecía de jurisdicción tanto sobre su persona *714como sobre la persona del demandante, por lo que el tribunal no podía entender en el caso de epígrafe, y solicitó la desestimación del caso sin necesidad de ulteriores trámites procesales al respecto. Alegó que el demandante todavía era un domiciliado del estado de Virginia, razón por la cual no podía ser considerado como residente de Puerto Rico como para poder entablar aquí una demanda de divorcio en su contra, según ello lo requiere y dispone el Art. 97 del Código Civil, 31 L.P.R.A. see. 331.
De otra parte, sostuvo que el tribunal de primera ins-tancia no tenía jurisdicción sobre su persona; ello debido a que. era una demandada ausente de Puerto Rico, no era domiciliada de la Isla y carecía de contacto mínimo alguno con esta jurisdicción. En síntesis, alegó que no estaban pre-sentes ninguna de las instancias establecidas por la Regla 4.7 de Procedimiento Civil, 32 L.P.R.A. Ap. III, mediante las cuales se puede adquirir jurisdicción en Puerto Rico sobre las personas ausentes de nuestro territorio. En apoyo de su contención adujo que nunca había vivido en Puerto Rico, que no posee inmuebles en la Isla y que tanto ella como la menor procreada en el matrimonio, siempre han residido en el estado de Virginia.
Ambas partes comparecieron a la “vista en rebeldía”, previamente señalada por el tribunal, el 22 de octubre siguiente.(2) Dicha vista fue, sin embargo, suspendida, con el propósito de brindarle al demandante un término razo-nable de tiempo para expresarse en cuanto a la solicitud de desestimación presentada por la demandada. El tribunal, no obstante, procedió a reseñalar la celebración de la vista de divorcio en su fondo para el día 13 de diciembre de 2001.
El 8 de noviembre siguiente, el demandante presentó su oposición a la solicitud de desestimación, y el 15 de no-viembre la parte demandada presentó la correspondiente *715réplica. Con el beneficio de tales comparecencias, el 3 de diciembre de 2001 el tribunal de primera instancia emitió una orden mediante la cual denegó la solicitud de desesti-mación instada por la demandada. Sostuvo el tribunal, en la orden que a esos efectos emitiera, que tenía jurisdicción sobre la persona del demandante, debido a que éste pre-sentó la demanda de divorcio luego de haber cumplido un año de residencia en Puerto Rico, ello en virtud de las dis-posiciones del Art. 97 del Código Civil, ante. A renglón se-guido, determinó que tenía jurisdicción sobre la persona de la demandada, pues el emplazamiento mediante edicto, co-rrectamente dirigido y diligenciado en su contra, se la confirió.
Ambas partes comparecieron a la vista en su fondo del caso pautada para el 13 de diciembre de 2001. La deman-dada compareció haciendo la reserva de que no se estaba sometiendo a la jurisdicción del tribunal y solicitando que se suspendiera la vista toda vez que estaba en trámites de decidir si revisaba la orden previamente emitida, y que de participar activamente en la vista en los méritos, cualquier planteamiento jurisdiccional sobre su persona se tornaría académico. El tribunal accedió a tal solicitud, no sin antes imponerle una sanción económica de ciento veinticinco dó-lares ($125), ello mediante orden emitida en corte abierta. El tribunal procedió a señalar nuevamente una vista en su fondo para el día 4 de febrero de 2002.
Inconforme, el 4 de enero de 2002 la parte demandada acudió, mediante un recurso de apelación y una moción en auxilio de jurisdicción, ante el Tribunal de Circuito de Apelaciones. Solicitó del tribunal apelativo intermedio que emitiera una orden para paralizar los procedimientos en instancia hasta tanto emitiera algún dictamen con res-pecto a la existencia, o no, de jurisdicción sobre su persona en el proceso de divorcio. Solicitó, además, se dejase sin efecto la vista pautada para el 4 de febrero y se revocara la orden respecto de la cual se le impuso la sanción *716económica. El foro apelativo accedió a ambas solicitudes, y el 10 de enero siguiente expidió una orden de mostrar causa por la cual no se debía expedir el auto presentado por la demandada y revocar la orden de instancia. El de-mandante compareció en cumplimiento de dicha orden.
El Tribunal de Circuito de Apelaciones emitió una sen-tencia mediante la cual confirmó la orden recurrida en cuanto al planteamiento de índole jurisdiccional.(3) El tribunal apelativo determinó, sin embargo, que la jurisdicción del tribunal de primera instancia estaba limitada a la ac-ción específica de divorcio. Sostuvo que dicho foro carece de autoridad para dilucidar las cuestiones relativas a la pen-sión alimentaria de la menor ya que tal autoridad corres-ponde exclusivamente a la jurisdicción del estado de Virginia, en vista de que fue en tal foro que la pensión, la cual el demandante solicita se rebaje, fue impuesta; ello, al ha-berse emitido allí una orden todavía vigente, siendo ese el estado residencia de la menor y en conformidad con las disposiciones del Art. 1 de la Ley Interestatal Uniforme de Alimentos entre Parientes (L.I.U.A.P.), Ley Núm. 180 de 20 de diciembre de 1997 (8 L.P.R.A. sec. 542d).(4)
Inconforme con tal proceder, el 3 de mayo de 2002 la parte demandada acudió ante este Tribunal, vía recurso de certiorari y moción en auxilio de nuestra jurisdicción. Soli-citó que se paralizaran los procedimientos en instancia, ello debido a la naturaleza jurisdiccional del plantea-miento que había levantado ante ambos foros apelados. En su escrito, la peticionaria alega que el foro apelativo inter-medio incidió al
... confirmar la Resolución del Tribunal de Primera Instancia notificada a las partes el 5 de diciembre de 2001, mediante la *717cual resolvieron ambos foros que el debido proceso de ley y la Regla 4.7 de Procedimiento Civil de Puerto Rico de 1979, se-gún enmendadas, no son de aplicación a los casos de divorcio.
... al no resolver el segundo error planteado por la parte compareciente porque no existía una orden o resolución escrit[a] del Tribunal de Primera Instancia que evidenciara lo alegado por la compareciente especial. Petición de certiorari, pág. 7.
Mediante Resolución emitida ese mismo día, ordenamos la paralización de los procedimientos ante el tribunal de instancia hasta que otra cosa dispusiéramos. Posterior-mente, el 24 mayo de 2002, expedimos el auto. Resolvemos.
hH h — I
De entrada, es menester advertir que la demandada de autos nunca ha cuestionado la procedencia o inadecuaci-dad del emplazamiento mediante edicto como tal, notifi-cándole del pleito en su contra, como tampoco que el mismo hubiera sido diligenciado incorrectamente. En virtud de ello, partimos de la premisa de que, en dicho emplaza-miento, se cumplieron fielmente las disposiciones regla-mentarias expuestas en la Regla 4.5 de Procedimiento Civil, ante, que regulan tal modo de notificación.
Aclarado lo anterior, procedemos a resolver la controver-sia medular ante nos; esto es, la facultad de los tribunales de Puerto Rico para ejercer jurisdicción sobre la persona de un demandado que no reside en Puerto Rico en un pleito de divorcio.
Sabido es que la cláusula del debido procedimiento de ley de la Constitución de Estados Unidos limita la autoridad y el poder de los tribunales de los estados, entre éstos Puerto Rico, para asumir jurisdicción y dictar sentencias contra personas naturales o jurídicas que no residen dentro de su territorio. Internat. Shoe Co. v. Washington, 326 U.S. 310, 316 (1945); Kulko v. California Superior Court, 436 U.S. 84 (1978); Ind. Siderúrgica v. *718Thyssen Steel Caribbean, 114 D.P.R. 548 (1983). Es norma harto conocida que los tribunales deben ser celosos guar-dianes del ejercicio de su jurisdicción y, sobre todo, la que para poder ejercitar adecuada y válidamente tal autoridad judicial, debemos poseer jurisdicción sobre la materia y so-bre la persona de los litigantes. Álvarez v. Arias, 156 D.P.R. 352 (2002); Juliá et al. v. Epifanio Vidal, S.E., 153 D.P.R. 357 (2001).
Hemos sido fieles a la norma, establecida hace más de un siglo por el Tribunal Supremo de Estados Uni-dos, de que con respecto a la jurisdicción de un tribunal sobre una persona, cada estado posee jurisdicción y soberanía sobre los demandados siempre y cuando éstos estén domiciliados en él o que, simplemente, estén dentro de sus límites territoriales. Pennoyer v. Neff, 95 U.S. 714 (1877); Peguero y otros v. Hernández Pellot, 139 D.P.R. 487 (1995), entre otros.(5)
“Es regla general del Derecho que los tribunales de un Estado sólo pueden ejercer jurisdicción sobre las personas que residen dentro del territorio del Estado.”(6) La función judicial de los tribunales, como parte del ejercicio del poder soberano del Estado, se circunscribe generalmente a personas presentes o bienes ubicados dentro de los límites territoriales del Estado. Riego Zúñiga v. Líneas Aéreas LACSA, 139 D.P.R. 509 (1995). De tal manera está configurado el llamado principio de territorialidad.
Sabido es, además, que esta regla general sobre jurisdicción in personam tiene sus excepciones. De configurarse alguna de tales excepciones, los tribunales de un estado, incluyendo Puerto Rico, pueden ejercer jurisdicción *719sobre la persona de un demandado no domiciliado, ausente de sus límites territoriales. El tribunal puede hacer efec-tiva tal jurisdicción mediante la notificación al demandado sobre la reclamación en su contra a través del emplaza-miento personal en el lugar donde se encuentre ese deman-dado o a través del mecanismo procesal del emplazamiento mediante edicto; ello de estar presente, o darse, las condi-ciones requeridas por la Regla 4.5 de Procedimiento Civil, ante.
En cuanto a las excepciones mencionadas, hemos reconocido que los tribunales de Puerto Rico tienen jurisdicción sobre un no domiciliado cuando existe una sumisión expresa o tácita de su parte. Sterzinger v. Ramírez, 116 D.P.R. 762, 768 (1985). En conformidad con tal excepción, aquella parte que comparece voluntariamente y realiza algún acto sustancial que la constituya parte en el pleito, se somete a la jurisdicción del tribunal. Qume Caribe, Inc. v. Srio. de Hacienda, 153 D.P.R. 700 (2001); Márquez v. Barreto, 143 D.P.R. 137 (1997); Mercado v. Panthers Military Soc., Inc., 125 D.P.R. 98 (1990), entre otros. Amanera de ejemplo, el demandado no domiciliado puede some-terse expresamente a la jurisdicción del tribunal mediante comparecencia o, tácitamente, cuando no plantee la ausencia de jurisdicción y presente otro tipo de alegaciones.(7)
Los tribunales de Puerto Rico tienen jurisdicción además, vía excepción, sobre las personas ausentes del Estado Libre Asociado, pero que, a pesar de ello, mantienen su domicilio aquí. Ello por razón de que la autoridad de cada estado sobre sus ciudadanos, en acciones personales, no culmina por el simple hecho de que éstos se encuentren ausentes de éste. A tales efectos advertimos que el propio Art. 9 del Código Civil, 31 L.P.R.A. see. 9, dispone que “[l]as leyes relativas a los derechos y deberes de familia, o *720al estado, condición y capacidad legal de las personas, obli-gan a los ciudadanos de Puerto Rico, aunque residan en países extranjeros”. Esta excepción es una un tanto obvia, pues al desprenderse de la propia regla general que un tribunal no tiene jurisdicción sobre la persona de un no domiciliado, resulta pues evidente que sí la tiene sobre aquel domiciliado, esto es, aquel que mantiene su domicilio aquí aun cuando no esté físicamente presente.
La tercera excepción vigente en nuestro ordenamiento es producto de la decisión emitida por el Tribunal Supremo de Estados Unidos en el caso Internat. Shoe Co. v. Washington, ante, y su progenie. Se trata de la “doctrina de los contactos mínimos”. En el presente caso se reclama, por la demandada, la aplicabilidad de tal doctrina. Aun cuando, por los fundamentos que expondremos posteriormente, esta doctrina no aplica al presente caso, procedemos a expresar brevemente su desarrollo y aplicación en Puerto Rico.
A tenor con lo resuelto por el máximo Foro federal en Internat. Shoe Co. v. Washington, ante, para que un tribunal esté facultado para ejercer su jurisdicción sobre la persona de un demandado no residente, no domiciliado, el de-bido proceso de ley requiere estrictamente que éste tenga o haya tenido “contactos mínimos” con el foro que pretende ejercer tal autoridad. Ello requiere, además, que la causa de acción ante la consideración del tribunal surja o esté relacionada con tales contactos, de suerte que el ejercicio de su jurisdicción no infrinja las nociones tradicionales del trato justo y de justicia sustancial enraizadas en el orde-namiento y principios constitucionales. Es preciso que los contactos surjan del demandado hacia el foro, de manera que se haya forjado una relación recíproca entre el deman-dado, el foro y el litigio que está pendiente de resolución por el tribunal.
La doctrina de los “contactos mínimos” fue acogida por este Tribunal en el caso A.H. Thomas, Co. v. Tribunal *721Superior, 98 D.P.R. 883 (1970). Allí expusimos los criterios que, a nuestro entender, debían formar parte integral de nuestro ordenamiento procesal, a fin de que los tribunales tuvieran una guía más flexible a la hora de adjudicar y poder dictar válidamente sentencias en reclamaciones ante su consideración que envolvieran demandados no domici-liados, ausentes de Puerto Rico.
Al exponer la norma prevaleciente fijada por Internat. Shoe Co. v. Washington, ante, sostuvimos, y citamos, que
... aun bajo la doctrina de los contactos mínimos se requiere que el contacto dentro de la jurisdicción resulte de un acto afirmativo de la parte demandada!.] "... es esencial en cada caso que concurra un acto de la parte demandada mediante el cual deliberadamente se aproveche de las ventajas que ofrece el foro, invocando así los beneficios y la protección que brindan las leyes de ese estado.” (Enfasis suprimido.) A.H. Thomas, Co. v. Tribunal Superior, ante, pág. 889.(8)
Es de notar que, posteriormente, en World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980), el Tribunal Supremo federal sostuvo que la doctrina de los contactos mínimos tiene dos propósitos esenciales: (i) proteger *722al demandado de la carga que supone litigar en un foro distante o inconveniente, y (ii) asegurar que los estados, por medio de sus tribunales, no habrán de rebasar los lí-mites que recaen sobre ellos por su condición de soberanos iguales entre sí en un sistema federal de gobierno.(9) Tal pronunciamiento fue acogido por este Tribunal en Ind. Siderúrgica v. Thyssen Steel Caribbean, ante.
En conformidad con tales expresiones jurisprudenciales, y según expusimos posteriormente en Peguero y otros v. Hernández Pellot, ante, los estados comenzaron a crear e implantar leyes para emplazar y poner en vigor la doctrina de los contactos mínimos. Estas se conocen comúnmente como los “estatutos de largo alcance” (long arm statute). Así, en nuestra jurisdicción y ordenamiento, la doctrina de los contactos mínimos la encontramos estatutariamente recogida en la Regla 4.7 de Procedimiento Civil de Puerto Rico, ante.
La demandada en el pleito ante nuestra consideración alega que las disposiciones de la citada Regla 4.7, y a su vez, de la doctrina de los contactos mínimos, son de aplica-ción al pleito de divorcio incoado en su contra. Alega ade-más que, al no darse ninguna de las circunstancias o ins-tancias allí dispuestas para que el tribunal pueda adquirir jurisdicción sobre su persona, éste carece de ella. Habida cuenta de ello, alega que nunca ha vivido en Puerto Rico, que no posee inmuebles en la Isla y que, tanto ella, como la hija menor de ambos, siempre han residido y mantenido su domicilio en el estado de Virginia. La demandada basa su *723posición en lo resuelto en Kulko v. California Superior Court, ante, esto es, que aún en casos relativos al derecho de familia, el Tribunal Supremo federal ha resuelto que la situación se rige por la doctrina de los contactos mínimos.
De entrada, debe enfatizarse el hecho de que el referido caso versaba sobre una reclamación de custodia y alimen-tos de menores, luego de decretado un acuerdo de separa-ción entre los cónyuges en el estado de Nueva York, acuerdo mediante el cual se pactó que los niños permane-cerían con el padre y que, durante las vacaciones escolares, estarían con la madre, a quien el marido le pagaría una pensión mientras los niños estuvieran con ella. Luego de emitido tal decreto, la esposa se trasladó y fijó su residen-cia en el estado de California y obtuvo el divorcio en Haití. Algún tiempo después, el padre envió a los dos hijos de la pareja con ella a California. Así las cosas, la madre instó en California una reclamación para reconocer el divorcio ob-tenido en Haití y para que se modificara el acuerdo de separación para obtener la custodia de los hijos y se au-mentara la referida pensión. El padre solicitó la desestima-ción del pleito y adujo que el tribunal de California no te-nía jurisdicción sobre su persona, ello al él no tener contactos mínimos con dicho foro.
El Tribunal Supremo federal sostuvo que el hecho de que el demandado hubiera enviado a sus hijos al estado de California no implicaba que se hubieran configurado las “transacciones de negocio” necesarias para que se configu-rase tal instancia como contacto mínimo con el foro. En virtud de ello, determinó que debía de cumplirse estricta-mente con las exigencias de la doctrina de los contactos mínimos y del debido proceso de ley. Así, el Tribunal re-forzó la doctrina, exigiendo una relación recíproca entre el demandado, el foro y el litigio implicado, extendiendo su aplicación a ciertos casos de derecho de familia.
No puede perderse de vista, sin embargo, el hecho de que el caso Kulko v. California Superior Court, ante *724tuvo el efecto de limitar las posibilidades de adquirir juris-dicción sobre los no residentes en los casos de custodia, alimentos o división de bienes gananciales. Dicho de otro modo, la doctrina de contactos mínimos aplica en acciones en las que se afecta el derecho patrimonial del demandado ausente, el cual no puede ser privado de su propiedad sin el debido proceso de ley.
Así se han aplicado, en nuestra jurisdicción, las instan-cias recogidas en la Regla 4.7, ante, y los postulados de contactos mínimos, en casos de familia, entiéndase custo-dia o alimentos, en Medina v. Tribunal Superior, 104 D.RR. 346 (1975), sobre demanda en concepto de alimentos adeudados, y en Perron v. Corretjer, 113 D.P.R. 593 (1982), sobre modificación de decreto de custodia, entre otros.
Ahora bien, ¿cuál debe ser la norma respecto al estado civil de la parte demandante en casos tales como divorcio y acciones de filiación ? Es en cuanto a acciones de tal naturaleza que precisamente se encuentra plasmada la cuarta excepción al principio de territorialidad de la jurisdicción in personam sobre demandados ausentes no domiciliados. A esos fines, nos ilustra el Ledo. Rafael Hernández Colón, sobre que dentro de las excepciones a la regla de que un estado sólo puede ejercer jurisdicción sobre las personas que residen dentro del territorio, se encuentran ciertas acciones personales, relativas al status civil, tales como el divorcio y la filiación.(10) Sobre ello reseña, además, el Dr. José A. Cuevas Segarra, y citamos, que “desde 1913, se ha resuelto en Puerto Rico que nuestros tribunales tienen jurisdicción sobre la persona de un no residente en los casos en que esté en controversia el status personal del demandante”.(11) A manera de ejemplo, éste menciona el divorcio y la filiación.
*725Somos de igual criterio; esto es, entendemos que, no obs-tante el desarrollo de la doctrina de los contactos mínimos, siguen vigentes en nuestro ordenamiento las decisiones emitidas por este Tribunal en los casos Orama et al. v. Oyanguren, 19 D.P.R. 828 (1913); Marrero v. Fordham et al., 27 D.P.R. 708 (1919), y Barletta v. Tribl. Superior, 74 D.P.R. 460 (1953).
En Orama et al. v. Oranguren, ante, pleito de filiación, expresamos, en lo pertinente, que:
La acción que al hijo corresponde para hacer declarar en virtud de pruebas quién sea su padre natural, es sin duda alguna un derecho personal suyo y[,] por consiguiente, cuando el hijo está en posesión de tal derecho, debe ser regulado con-forme a la ley bajo la cual fue adquirido, por lo que las cues-tiones que conciernen el estado de la persona deben regirse por la ley del Estado de quién lo reclama. El estado civil de los ciudadanos debe regirse en todo por la ley de su país y sólo puede determinarse con arreglo a ella. En consecuencia, si bien es regla general que una corte no adquiere jurisdicción sobre personas no residentes por acciones personales, a menos que hayan sido notificadas personalmente de la demanda den-tro del Estado o que en éste tenga bienes embargados, sin embargo, tal regla general no puede ser aplicada a los casos que se refieren al estado civil de la persona, cuyo carácter tiene la demanda de filiación, ya que siendo un derecho originado por la concepción y el nacimiento, no puede quedar a merced de que la persona a quien se atribuye la paternidad, o los representantes legales de su personalidad, se hayan ausen-tado del territorio de la persona con derecho al reconoci-miento, dado que no en todos los países tal derecho es recono-cido, ni admiten pruebas de reconocimiento.!12) (Énfasis suplido.)
Varias décadas después, al resolver Barletta v. Tribl. Superior, ante, reafirmamos lo dicho en Orama et al. v. Oranguren, ante, e indicamos que la regla relativa a la necesidad de notificación personal de una persona domiciliada fuera del país, como condición jurisdiccional, no es aplicable a una acción que envuelva el “status” civil de una *726persona. En el referido caso Barletta v. Tribl. Superior, ante, pág. 463, indicamos que
“[l]a jurisdicción que un Estado posee para determinar el status civil y capacidades de sus habitantes, envuelve autori-dad para prescribir las condiciones en que pueden iniciarse y proseguirse dentro del territorio de dicho Estado los procedi-mientos relativos al status civil y capacidades de sus habitantes.” (Énfasis en el original suprimido.)
A renglón seguido expusimos, citando nuevamente a Pennoyer v. Neff, ante, que el Estado, por ejemplo, tiene derecho absoluto para prescribir las condiciones en que ha de basarse la relación matrimonial entre sus propios ciu-dadanos y las causas por las cuales puede disolverse el matrimonio. A tenor con ello, reseñamos el supuesto de que, una parte culpable de actos que bajo las leyes del Es-tado autorizan la disolución del vínculo matrimonial, po-dría trasladarse a otro estado donde no sea posible obtener el divorcio. “En [tal] caso, la parte agraviada no podría reclamar sus derechos en el Estado adonde se trasladó la otra parte, y si no estuviese autorizado para promover la acción en los tribunales de su propio domicilio, sin empla-zar ni notificar personalmente a la parte ofensora, el agra-vio quedaría sin reparación.” Barlettú v. Tribl. Superior, ante, pág. 464.
En resumen, examinados los contornos y la existencia, en nuestro ordenamiento, de varias excepciones al principio de territorialidad, las cuales hemos expuesto, concluimos que aquella regida por la Regla 4.7 de Procedimiento Civil, ante, que recoge los contactos mínimos que puede tener un demandado ausente con este foro, es una excepción separada y distinta de la que trata sobre las reclamaciones que involucren el status civil de un residente domiciliado en nuestro territorio. En conformidad con ello, y con el ordenamiento vigente, el demandante en el caso de autos tiene capacidad para entablar su demanda de divorcio en nuestros tribunales, ello al darse las condiciones re-*727queridas por el Art. 97 del Código Civil,(13) ante, por lo que el tribunal de instancia tiene facultad para adjudicar la petición de divorcio ante su consideración. Al así hacerlo, dicho foro viene en la obligación de aplicar todas aquellas disposiciones referentes al proceso de disolución del vín-culo matrimonial vigentes en nuestro ordenamiento. Véase Art. 96 del Código Civil, 31 L.P.R.A. see. 321, entre otras.
rH hH
No podemos terminar sin antes indicar —al igual que lo hizo el Tribunal de Circuito de Apelaciones— que aquella parte de la acción del demandante, referente a los alimen-tos o a la custodia de menores, se rige por unos parámetros distintos de aquella que simplemente declara sobre el es-tado civil de la parte demandante. Tal diferencia cobra vi-gencia dada la promulgación y adopción de ciertos estatu-tos uniformes interestales que rigen el contorno de ambas reclamaciones respectivamente; éstas son, la Parental Kidnapping Prevention Act (P.K.P.A., por sus siglas en in-glés), 28 U.S.C.A. see. 1738 et seq., la Uniform Reciprocal Enforcement Support Act (U.R.E.S.A., por sus siglas en in-glés), según ésta aparece publicada en 32 L.P.R.A. see. 3311 et seq., y la citada Ley Interestatal Uniforme de Ali-mentos entre Parientes (L.I.U.A.P.), Ley Núm. 180, ante, 8 L.P.R.A. see. 541 et seq. Veamos.
A medida que ha ido evolucionando el derecho de familia, en especial las instituciones relativas a la custodia y a los alimentos, tanto el Congreso de Estados Unidos como los estados se han dado a la tarea de promulgar, a manera de ejemplo y en lo pertinente al caso de autos, estatutos con el propósito de hacer viable el reclamo de ali-*728mentos entre parientes. Ello con el objetivo de que se man-tenga cierta uniformidad cuando un estado de la Unión ha emitido una orden de proveer alimentos que se pretende revisar por otro, incluyendo a Puerto Rico.
En conformidad con tales propósitos, el Art. 1, Sec. 2.205 de la L.I.U.A.P., 8 L.P.R.A. sec. 542d, dispone que cuando un tribunal emite una orden de pensión alimentaria, éste mantendrá jurisdicción continua y exclusiva sobre dicha orden. A tenor del referido artículo de ley, un tribunal de Puerto Rico podrá modificar una orden de pensión emitida por otro estado, siempre y cuando no sea aplicable la Sec. 6.613 de la L.I.U.A.P., 8 L.P.R.A. sec. 547d, y luego de cumplir con el requisito de notificación y vista, ese tribunal determine que:
(1) Los siguientes requisitos se han cumplido:
(A) El menor, el alimentista y el alimentante no residen en el estado que emite la orden;
(B) el peticionario, quien no es residente de Puerto Rico, solicita que se modifique la orden, y
(C) el demandado está sujeto a la jurisdicción del tribunal de Puerto Rico; o
(2) el menor o una de las partes está sujeto a la jurisdicción sobre la persona del tribunal de Puerto Rico y todas las partes han presentado por escrito su consentimiento en el estado que emitió la orden para que el tribunal de Puerto Rico pueda modificar la orden de pensión alimentaria y asumir jurisdic-ción continua y exclusiva sobre la misma. (Enfasis suplido.) 8 L.P.R.A. sec. 547b.
De no cumplirse con los requisitos de la disposición antes citada, los tribunales de Puerto Rico carecerán de juris-dicción para modificar la orden de pensión alimentaria emitida por otro estado. Por consiguiente, de una mera apreciación de los hechos del caso de autos podemos con-cluir que el tribunal de instancia no ostenta facultad en ley para acceder a la petición del demandante de rebajar la pensión originalmente emitida por el tribunal de Virginia. No podemos perder de perspectiva que dicha orden se en-*729cuentra vigente hoy día y que Virginia sigue siendo el es-tado residencia de la menor, V.A.M.S.
En mérito de lo antes expuesto, confirmamos, en todos sus aspectos, la sentencia emitida por el Tribunal de Cir-cuito de Apelaciones en el presente caso. Al así concluir, resolvemos que el Tribunal de Primera Instancia tiene ju-risdicción para adjudicar la petición de divorcio, por la causal de separación, del demandante y declarar sobre su fu-turo status civil. No tiene, sin embargo, tal autoridad para modificar la orden de pensión alimentaria.
Ello no obstante, al devolver el caso al foro de instancia instruimos a éste para que le provea a la parte demandada la oportunidad: de comparecer dentro del término regla-mentario dispuesto por las Reglas de Procedimiento Civil; contestar la demanda interpuesta en su contra, y para opo-ner cualquier defensa que estime pertinente presentar en cuanto a los méritos del caso se trate. De esa manera, se cumplen fielmente las exigencias del debido proceso de ley, en su vertiente procesal. No podemos pasar por alto y ob-viar que, desde un principio, los trámites del presente caso giraron en torno al planteamiento de índole jurisdiccional levantado por la demandada. De manera, pues, que erró el Tribunal de Primera Instancia al señalar la celebración de la vista de divorcio en su fondo. Por entender que dicho foro erró, de igual modo, al imponerle la sanción económica a la demandada, lo revocamos.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.

(1) Tal hecho consta en el Certificate of Release or Discharge from active duty, anejado al expediente de autos. Véase Apéndice a la Petición de certiorari, pág. 133.


(2) La parte demandada, al comparecer, enfatizó que no podía entenderse, con tal comparecencia, que se estaba sometiendo a la jurisdicción del tribunal; ello de-bido a que previamente objetó tal jurisdicción sobre su persona en la solicitud de desestimación presentada pocos días antes.


(3) Dicho tribunal entendió innecesario atender el planteamiento sobre la impo-sición de la sanción económica, pues la misma no constaba en ninguna resolución escrita y la minuta en la cual podría aparecer tampoco fue incluida en el apéndice del recurso.


(4) En vista de lo resuelto por el foro apelativo intermedio, el 1ro de abril de 2002 el tribunal de instancia emitió una orden mediante la cual pautó la celebración de la vista de divorcio en su fondo para el lunes, 6 de mayo de 2002. Dicha orden fue notificada a las partes el 3 de abril.


(5) Véanse, además: Internat. Shoe Co. v. Washington, 326 U.S. 310 (1945); Kulko v. California Superior Court, 436 U.S. 84 (1978); World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980); Keeton v. Hustler Magazine, Inc. 465 U.S. 770 (1984).


(6) R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, San Juan, Ed. Michie de Puerto Rico, 1997, pág. 171.


(7) Sobre la referida excepción, véanse: Molina v. Supermercados Amigo, Inc., 119 D.P.R. 330 (1987); Riego Zúñiga v. Líneas Aéreas LACSA, 139 D.P.R. 509 (1995); Peguero y otros v. Hernández Pellot, 139 D.P.R. 487 (1995); Márquez v. Barreto, 143 D.P.R. 137 (1997).


(8) El Tribunal aprovechó la oportunidad y reseñó varias reglas adoptadas por otros tribunales derivadas de la opinión emitida en Internat. Shoe Co. v. Washington, ante, a saber:
“(1) El demandado no residente debe realizar algún acto o consumar alguna transacción dentro del foro. No es necesario que la actividad se efectúe físicamente dentro del foro; el acto o transacción puede realizarse por correo. Un solo acto o transacción basta si sus efectos en el foro son suficientemente sustanciales para cualificar bajo la regla tercera.
“(2) La causa de acción debe surgir o resultar de las actividades del demandado dentro del foro. Es concebible que la causa de acción precisa se plasme fuera del foro, pero debido a las actividades del demandado en el foro aún exista el ‘contacto mínimo sustancial’ que es necesario.
“(3) Habiéndose establecido bajo las reglas precedentes un contacto mínimo en-tre el demandado y el foro, la asunción de jurisdicción fundada en ese contacto debe ser compatible con los principios de ‘trato imparcial’ y ‘justicia sustancial’ del debido procedimiento de ley. Si se satisface esta norma, existe un ‘contacto mínimo sustan-cial’ entre el foro y el demandado. La razonabilidad de someter al demandado a la jurisdicción se determina frecuentemente por las normas análogas a las de forum non conveniens.” A.H. Thomas, Co. v. Tribunal Superior, ante, pág. 890.


(9) Según citado en Peguero y otros v. Hernández Pellot, ante, pág. 498, citando a su vez a Ind. Siderúrgica v. Thyssen Steel Caribbean, 114 D.P.R. 548, 559 (1983). Allí sostuvimos, y citamos, que “la relación entre el demandado y el foro debe ser de tal naturaleza que sea razonable requerirle a éste que comparezca y se defienda de la acción particular incoada en dicho foro”. Peguero y otros, ante, págs. 498-499.
“En los casos apropiados se considerará el interés del foro local en adjudicar el litigio; el interés del demandante en obtener un remedio conveniente y efectivo; el interés del sistema judicial interestatal en lograr la más eficiente resolución de las controversias; y el interés compartido de los distintos Estados en promover políticas sociales fundamentales.” Peguero y otros v. Hernández Pellot, ante, pág. 499. Véase Ind. Siderúrgica v. Thyssen Steel Caribbean, ante, pág. 560.


(10) Hernández Colón, op. cit., pág. 171.


(11) J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. I, pág. 90.


(12) Orama et al. v. Oyanguren, 19 D.P.R. 828, 831 (1913).


(13) Dispone, en lo pertinente, el citado artículo de ley:
“Ninguna persona podrá obtener el divorcio de acuerdo con este título, que no haya residido en el Estado Libre Asociado un año inmediatamente antes de hacer la demanda, a menos que la causa en que se funde se cometiera en Puerto Rico o cuando uno de los cónyuges residiese aquí.” 31 L.P.R.A. see. 331.